Citation Nr: 1400189	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a liver disorder, to include hepatitis C.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, to include combat service in the Republic of Vietnam.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO.
 
In a November 2009 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a liver disorder.  The Board remanded the reopened claim to include that of service connection for hepatitis C, for additional evidentiary development.  For the sake of clarity, and to most accurately reflect the claim, the Board recharacterized the issue on appeal as stated on the preceding page.   
 
In February 2012, the Board remanded the matter for additional evidentiary development.  In March 2013, the Board again remanded the appeal, finding that the directives of the previous remand had not been accomplished.  

In June 2009, the Veteran testified at a hearing with the Board held at the RO.  A transcript of that hearing is of record.  

In a December 2011 letter, the Board advised the Veteran that he was entitled to an another hearing as the Veterans Law Judge who had conducted the June 2009 hearing had retired from the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  In December 2011, the appellant declined that offer. 

As previously noted in its November 2009, February 2012, and March 2013, in statements received in August 2007, August 2008, and June 2009, the Veteran appeared to have raised claims of service connection for diabetes mellitus type II, secondary to herbicide exposure, an increased rating for the service-connected posttraumatic stress disorder, and service connection for a lipoma, secondary to exposure to herbicide exposure.  

The record currently available to the Board, including the appellant's Virtual VA file, contains no indication that the RO has ever addressed these matters.  The Appeals Management Center (AMC) has noted that these issues have been identified, but no steps have been taken to adjudicate them.  Thus, the Board does not have jurisdiction and refers the matters to the attention of the RO for immediate and appropriate action.


FINDING OF FACT

The currently demonstrated hepatitis C is shown as likely as not to be due to one of the several risk factors to which the Veteran was exposed during this period of active service that included combat with the enemy in the Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by hepatitis C is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a liver disorder that was caused by a hepatitis C infection.  He asserts that he contracted a liver disorder due to hepatitis C as the result of his exposure to blood while handling dead and injured soldiers during his combat service in Vietnam; due to unprotected sex with prostitutes while on active duty; due to tattoos that he received in service; due to his exposure to Agent Orange in Vietnam; and/or due to his many years of intravenous heroin use to include while on active duty.

The Board has remanded this appeal three times to obtain an examination and opinion addressing the etiology of the claimed hepatitis C disorder.  In the previous two remands, the Board has specifically ordered that VA obtain an opinion from a hepatologist to address the likely cause of the Veteran's liver disorder, to include hepatitis C.  Unfortunately, VA has each time obtained opinions from non-hepatologists.  The Board finds that additional efforts in this regard would be a waste of VA time and resources, and an improper delay in the adjudication of the Veteran's claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

The law expressly prohibits the payment of compensation for a disability resulting from a Veteran's own drug abuse.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2013) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  The only exception to this law is if alcohol or drug abuse is caused or is aggravated by a service connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The record contains medical opinions in favor of the Veteran's claim (in October 2007, linking hepatitis C to intravenous drug use and getting tattoos in service, as well as engaging in high-risk sexual activity; in March 2010, indicating that it was at least as likely as not that hepatitis C began during service or was due to some incident in service, to include high risk sexual activity, tattooing, and intravenous drug use (from the same examiner who performed the October 2007 examination); and in March 2011, finding that it was at least as likely as not that hepatitis C was the result of high risk behaviors in Vietnam, including intravenous drug use and tattooing).  

The medical opinions that are against the Veteran's claim (in March 2012, indicating that hepatitis C was the result of post-service intravenous drug use) and etiology opinions linking hepatitis C to intravenous drug use both during and post-service (October 2013).  

It is clear that the Veteran participated in activities in service that increased his risk for the acquisition of hepatitis C.  To the extent that he served as a combat infantryman, his reports of being exposed to blood from dead and wounded soldiers is consistent with his service.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2013).  

His statements concerning high-risk sexual activity also are credible.  It is unclear to the Board whether the Veteran obtained tattoos during service, as his service treatment records do not identify any tattoos, but the circumstances of the Veteran's service make the tattoo assertions credible.  Finally, on this record, it is evident that the Veteran used intravenous heroin while on active duty.  

The Board finds that the evidence is in relative equipoise in showing that the current liver disorder, due to hepatitis C as likely as not was due to a risk factor of the Veteran's period of active .  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The medical opinions generally favor the Veteran's claim, indicating an in-service onset of the disease and/or an etiological relationship between in-service activity and the current diagnosis.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

As this decision constitutes a full grant of benefits, a full discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary at this time. 



ORDER

Service connection for a liver disorder, to include as due to hepatitis C, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


